DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed September 12th, 2022 has been entered. Claims 1-8, 10-11 & 13-14 remain pending in the application. Applicant’s amendments to the Claims and Drawings have overcome the objections, 101, 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 10th, 2022. 

Response to Arguments
Applicant’s arguments, see pages 9-12, filed September 12th, 2022, with respect to the rejections of claim 1 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of recently found prior art that teaches the newly disclosed claim limitations and therefore the rejections of dependent claims 2-8, 10-11 & 13-14 have also been updated. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites “can be” which is unclear because “can be” is a similar recitation to “for example” where it makes it unclear if the proceding limitation is being positively claimed. For examination purposes, the claim will be interpreted as “a voltage source which is in electrical communication with the device”. The claim could also be amended to “a voltage source configured to be in electrical communication with the device” to further clarify what is being positively claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 11 & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truckai et al., (U.S. Pub. No. 2012/0116384), herein referred to as “Truckai”.
Examiner note: Truckai discusses the nature of the plasma disclosed in [0078]: “A plasma is sometimes referred to as being "hot" if it is nearly fully ionized, or "cold" or a "technological plasma" if only a small fraction (for example, less than 5% or less than 1%) of the gas molecules are ionized. Even in such a cold plasma, the electron temperature can still be several thousand degrees Celsius. In the systems according to the present invention, the plasmas are cold in this sense because the percentage of ionized molecules is very low. Another phrase used herein to describe a "cold" plasma is "average mass temperature" of the plasma which relates to the degree of ionization versus non-ionized gas and which averages the temperatures of the two gas volume components. For example, if 1% of a gas volume is ionized with an electron temperature of 10,000 °C., and the remaining 99% has a temperature of 150 °C., then the mass average temperature will be 149.5 °C.”. Plasma of this temperature is sufficient to sterilize against most microbial life, therefore any plasma device is also capable of being used for antimicrobial treatment and will be interpreted as such.  
Regarding claim 1, Truckai teaches a device (probe 110) for antimicrobial treatment during surgical operations ([0009]: form a plasma, typically by application of a high voltage radiofrequency voltage; where in this plasma context, this is seen as an antimicrobial treatment), wherein the device comprises a base body (extension member 114) for partial introduction into a body (see Figs. 2A & 2B where extension member is partially introduced into tissue volume 130/a portion of the extension member 114 remains outside of the tissue), characterized in that the device furthermore comprises at least one plasma source (working end 120) arranged in at least one portion of the base body (see Fig. 1 where working end 120 is at the distal end of extension member 114), wherein the plasma source comprises at least one high-voltage electrode (first polarity electrode 185) which is at least partially covered with a dielectric (dielectric 122; [0084]: a first polarity electrode 185 is disposed about flow channel 170 … electrode 185 can be within interior chamber 135 of dielectric structure 122), wherein said high-voltage electrode is configured to produce a plasma in conjunction with a second electrode (opposing polarity electrode 205; [0089]: the neutral gas 140 is converted to a plasma 240 by potential between the first and second polarity electrodes 185 and 205) by means of a dielectric barrier discharge when an electrical voltage is applied ([0074]: A plasma filament may also be called a dielectric barrier discharge; [0093]: applies RF energy to electrode 185 and the gas flow which instantly converts the non-conductive argon 140 to a plasma), wherein the high-voltage electrode and the dielectric are arranged in at least one portion of the base body in a circumferential manner around a cross-section of the base body (see Fig. 3 where first polarity electrode 185 is within dielectric structure 122 and that both are coaxially disposed/in a circumferential manner), such that during operation, the plasma is generated circumferentially in an angular region around the base body covered by the high-voltage electrode and the dielectric (see plasma 235 in Fig. 8).
Regarding claim 2, Truckai teaches that a spacer element (distally-extended sheath 524; [0103]: FIGS. 18A-18D illustrate another embodiment of electrosurgical system 500 and working end 520 and method of use that is similar to the device of FIG. 12; [0126]: Specific features of the invention are shown in some drawings and not in others, and this is for convenience only and any feature may be combined with another in accordance with the invention) for producing a distance between the plasma source and a body tissue (see Fig. 18A) is arranged in at least one portion of the base body on the side of the dielectric facing away from the high-voltage electrode (see Fig. 18A where sheath 524 extends around dielectric 522 and central support electrode 295 (in this reference, this is presumably a typo and assumed to refer to ‘495’ in Fig. 18A)).
Regarding claim 3, Truckai teaches that the spacer (sheath 524) element is manufactured from a structured insulating material ([0103]: sheath 524 that can be of plastic; where plastic is an insulating structure).
Regarding claim 4, Truckai teaches that said device (probe 110) furthermore comprises the second electrode (second polarity electrode 205), wherein the second electrode is likewise arranged in a portion of the base body (see Fig. 3 where electrode 205 is embedded within extension member 114).
Regarding claim 5, Truckai teaches that the second electrode (second polarity electrode 205) is manufactured from an electrically conducting material ([0072]: conductive electrode in the instrument). 
Regarding claim 6, Truckai teaches that the second electrode (second polarity electrode 205) on the side of the dielectric facing away (see Fig.3 where the external portion of dielectric 122 is “facing away” from the first polarity electrode 185 and electrode 205 is adjacent) from the high-voltage electrode (first polarity electrode 185) is arranged in at least one portion of the base body (see Fig. 3 where electrode 205 is embedded within extension member 114).
Regarding claim 8, Truckai teaches that the device (probe 110) is an instrument for endoscopy, laparoscopy, or a part of a catheter, or a trocar or a canula ([0080]: the working end 120 has a sharp tip 124 for penetrating tissue; where a pointed tip for puncturing tissue is a feature of a trocar).
Regarding claim 11, Truckai teaches a system (tissue ablation system 100) for antimicrobial treatment during the performance of operations in bodies ([0009]: form a plasma, typically by application of a high voltage radiofrequency voltage), characterized in that the system comprises a device (probe 110) for antimicrobial treatment according to Claim 1 as well as a voltage source (RF generator 200) which is or can be in electrical communication with the device ([0084]: electrode 185 is electrically coupled to a conductor or lead 187 that extends through the extension member and handle 112 and is coupled to a first pole of a high frequency RF generator 200).
Regarding claim 13, Truckai teaches a method for antimicrobial treatment during surgical operations ([0009]: methods, apparatus, and systems for treating tissue of a patient … form a plasma, typically by application of a high voltage radiofrequency voltage), comprising: introducing the device (probe 110) for antimicrobial treatment according to Claim 1 into an opening of the body ([0093]: In FIG. 11A, the working end 120 of the probe is introduced into tissue 260, for example to ablate a tumor as in FIGS. 2A-2B); and producing the plasma ([0093]: applies RF energy to electrode 185 and the gas flow which instantly converts the non-conductive argon 140 to a plasma) by means of the device (probe 110) at least in the region of the opening of the body ([0103]: introducing the working end into tissue interstitially or into a body lumen), through which the device (probe 110) for performing a minimally invasive operation is introduced into the body ([0108]: the scope of the invention includes using a similar apparatus and method to controllably apply ablative RF energy to any body lumen, vessel, body cavity or space such as in a stomach, gall bladder, esophagus, intestine, joint capsule, airway, sinus, a blood vessel, an arteriovascular malformation, heart, lung, uterus, vaginal canal, bladder or urethra; where the listed tissues includes minimally invasive surgeries).
Regarding claim 14, Truckai teaches a method for antimicrobial treatment during surgical operations, not for antimicrobial treatment of human or animal tissue on the human or animal body ([0009]: methods, apparatus, and systems for treating tissue of a patient … form a plasma, typically by application of a high voltage radiofrequency voltage; see Fig. 2A & 2B where the treated tissue is below the surface of the skin and not the skin surface), the method comprising: introducing the device (probe 110) for antimicrobial treatment according to Claim 1 into an opening of the body ([0093]: In FIG. 11A, the working end 120 of the probe is introduced into tissue 260, for example to ablate a tumor as in FIGS. 2A-2B) and producing the plasma by means of the device (probe 110) at least in the region of the opening of the body ([0103]: introducing the working end into tissue interstitially or into a body lumen), through which the device (probe 110) for performing a minimally invasive operation is introduced into the body ([0108]: the scope of the invention includes using a similar apparatus and method to controllably apply ablative RF energy to any body lumen, vessel, body cavity or space such as in a stomach, gall bladder, esophagus, intestine, joint capsule, airway, sinus, a blood vessel, an arteriovascular malformation, heart, lung, uterus, vaginal canal, bladder or urethra; where the listed tissues includes minimally invasive surgeries).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai as applied to claim 1 above, and further in view of Koo et al., (U.S. Pat. No. 9269544), herein referred to as “Koo”. 
Regarding claim 7, Truckai fails to disclose that a high-voltage-proof insulating layer is arranged between the base body and the high-voltage electrode.
However, Koo discloses a high-voltage-proof insulating layer is arranged between the base body and the high-voltage electrode (Col. 9, lines 20-29: the inner electrode 122 and outer electrode 123 may include a coating formed from an insulative material deposited as a film unto the inner conductor (e.g., atomic layer deposition) or as a dielectric sleeve or layer. The coating may cover the entire surface of the inner and outer electrodes 122 and 123; where this insulative coating is capable of being high-voltage-proof and is within the base body/plasma device 12). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the base body of Truckai to include the high-voltage-proof insulating layer of Koo for the purpose of the coating providing for capacitive coupling between the inner and outer electrodes (Koo: Col. 9, lines 63-67 to Col. 10, lines 1-6). Wherein in this modification, it would be placing the coating under Truckai’s high voltage electrode.
Regarding claim 10, Truckai fails to disclose a method for manufacturing a device for antimicrobial treatment according to Claim 1, characterized in that the high-voltage electrode and the dielectric are applied to a surface of the base body using a thin-film process or using a thick-film process. (Applicant is reminded that if the device is being claimed then this is seen as a product by process and therefore if the same structure is found the process to obtain that structure is obsolete. See MPEP § 2113).
However, Koo discloses a method for manufacturing a device for antimicrobial treatment according to claim 1 (see rejection for claim 1 using Koo above), characterized in that the high-voltage electrode and the dielectric are applied to a surface of the base body (plasma device 12) using a thin-film process or using a thick-film process (Col. 9, lines 46-51: The inner and outer electrodes 122 and 123 may be formed from any suitable electrode substrate material (e.g., conductive metal or a semi-conductor) and the coating may be disposed thereon by various coating processes. The coating may be formed on the inner and outer electrodes 122 and 123 by exposure to an oxidizing environment, anodization, electrochemical processing, ion implantation, or deposition (e.g., sputtering, chemical vapor deposition, atomic layer deposition, etc.; Col. 9, lines 20-23: In embodiments, the inner electrode 122 and outer electrode 123 may include a coating formed from an insulative or semiconductive material deposited as a film unto the inner conductor (e.g., atomic layer deposition); where the deposited insulative layer is the dielectric and the listed techniques are thin-film techniques and are on an inner surface of the base body/plasma device 12). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of claimed invention to modify the method of manufacturing of Truckai to the method of manufacturing of Koo for the purpose of the coating providing for capacitive coupling between the inner and outer electrodes 122 and 123. The resulting capacitive circuit element structure provides for a net negative bias potential at the surface of the inner and outer electrodes 122 and 123, which attracts the ions and other species from the plasma effluent (Koo: Col. 9, lines 63-67 to Col. 10, line 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794     

/JOANNE M Rodden/Supervisory Patent Examiner, Art Unit 3794